DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 6/14/22, claim 17 was amended to include limitations from claim 18, which has been canceled.  Claim 17 now recites: “wherein the six antennas comprise two first-band antennas, two second-band antennas, and two dual-band antennas, the two dual-band antennas configured to operate in the first-band and the second-band.”  Applicant argues that the proposed combination of references fails to teach the amended limitation.  In response, as noted by Applicant, Ramachandran discloses that in a 4                    
                        ×
                    
                4 MIMO implementation with CA, six antenna elements are required (¶ [0054]).  The embodiment shown in Fig. 1A of Ramachandran discloses a three-antenna configuration for a 2                    
                        ×
                    
                2 MIMO implementation, and further discloses that antenna elements 182, 184 and 186 of Fig. 1B are similar to antenna elements of Fig. 1A, and via pathway 198, those elements may be connected to other antenna elements (¶ [0054]).  Thus, one skilled in the art would recognize that in a multiple-antenna configuration, a similar configuration to Fig. 1A may be replicated for more antenna elements (i.e. six antenna elements).  In Fig. 1A, those antenna elements 102, 104, 106 are said to be “configured to operate in a plurality of frequency bands, e.g. the UB, LB, and/or MB” (¶ [0055]).  Further, Ramachandran discloses that antenna elements 182, 184, 186 may be designed to support operation in a LB, a MB and a UB (¶ [0077]).  Accordingly, each of the three antenna elements may be considered a “first-band” antenna, a “second-band” antenna, or a “dual-band” antenna.  Thus, when the three-antenna embodiment of Fig. 1B is replicated to form a six-antenna embodiment, as suggested by Ramachandran, each of the six antennas may also be considered a “first-band” antenna, a “second-band” antenna, or a “dual-band” antenna.  Accordingly, two of the six antennas may be considered “two first-band antennas,” another two of the six antennas may be considered “two second-band antennas,” and the other two antennas may be considered “two dual-band antennas configured to operate in the first-band and the second-band.”  The proposed combination of Ramachandran with Pagano et al. is thus considered to teach or fairly suggest the six-antenna arrangement as claimed, and claim 17 stands rejected as indicated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. U.S. Patent App. Pub. No. 2016/0191227 in view of Ramachandran et al. U.S. Patent App. Pub. No. 2016/0276748 and Maldonado et al. U.S. Patent App. Pub. No. 2019/0097715.
Regarding claim 17, Pagano discloses a method for wireless communication comprising: providing a communication device having four first-band receive chains (i.e. Fig. 1: 140 – 4 Rx Radio Band “1”), four second-band receive chains (i.e. 150 – 4 Rx Radio Band “2”), two first-band transmit chains (i.e. 140 – 2 of the 4 Tx Radio Band “1”), two second-band transmit chains (i.e. 150 – 2 of the 4 Tx Radio Band “2”), and antennas (110), where 4×4 MIMO and 2×2 MIMO may be supported (¶ [0037]).  While Pagano does disclose the use of a higher level "2n×2n" MIMO system configuration with "n" antennas and radios (¶ [0037]), Pagano does not expressly disclose use of 6 antennas, performing 4x4 MIMO DL with carrier aggregation (CA), 2x2 MIMO UL in TDD, and uplink antenna switching to connect a given transmit chain to one of two antennas based on a signal from the base station, wherein the six antennas comprise two first-band antennas, two-second band antennas, and two dual-band antennas, the two dual-band antennas configured to operate in the first band and the second band.. 
Ramachandran discloses that for a 4x4 MIMO implementation with CA, six antenna elements are required (see ¶ [0054]), and further discloses in Fig. 1B, three antennas (182, 184, 186) similar to antennas of Fig. 1A (102, 104, 106), are connectable to other antennas via path 198, which may be formed to result in the six-antenna element arrangement.  Ramachandran further discloses that each of the antenna elements may be configured to operate in a first and second band, and thus two of the six antennas may be considered “two first-band antennas,” another two of the six antennas may be considered “two second-band antennas,” and the other two antennas may be considered “two dual-band antennas configured to operate in the first-band and the second-band.”  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to perform 4x4 MIMO DL with CA using six antennas, as suggested by Ramachandran, in the method of Pagano, to enable carrier aggregation which provides for increased maximum data rate (see Ramachandran ¶ [0050]).
Further, Maldonado discloses use of TDD in a 2x2 MIMO UL where antenna switching is performed to connect a given transmit chain to one of two antennas based on a signal from a base station (see Fig. 2, ¶ [0036]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for a 2x2 MIMO UL with TDD performing antenna switching, as suggested by Maldonado, in the method of Pagano and Ramachandran, as it provides for optimal antenna determination (see Maldonado, ¶ [0036]).
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/16/2022